By the Court, Rhodes, C. J.:
The question for determination is whether the defendant is the County Assessor of Alameda County. The Revenue Act of 1861 provided that County Assessois should be elected in 1861, and every two years thereafter, in each county. (Stats. 1861, p. 422.) In 1864 a special Act was passed for Alameda County, by which it was provided that Township Assessors should be elected in that county. (Stats. 1863-4, p. 243.) The Act of March 28th, 1868 (Stats. 1867-8, p. 448), contained a provision, in section three, that assessments should be made in all the counties by County Assessors, and that in counties wherein there were Township or District Assessors, County Assessors should be elected at the general electión in 1869.' The defendant was elected in 1869 as the County Assessor of Alameda County.
The Act of 1868 was expressly repealed by the Act of March 5th, 1870 (Stats.' 1869-70, p. 198, Sec. 98)', which took effect upon its "approval. It is contended by the plaintiffs that the effect of the repeal was to leave in force the Act of 1864, providing for the election of Township Assessors in Alameda County.
It was held in Trout v. Gardiner, 39 Cal. 386, that the Act of March 28th, 1868, took effect for certain purposes before the first Monday—the seventh day—of March, 1870; and, *439among other things, that it authorized and required the officers to be elected as therein provided, which might be necessary in order that the Act might have full force and effect. It was provided by the Act that County Assessors should be elected at the general election in 1869, and for that purpose the Act took effect sixty days after its passage. That provision repealed the Act of 1864, providing for the election of Township Assessors for Alameda County. The repeal of the Act of 1868, two days before it took effect, for all purposes, by the Act of March 5th, 1870, did not revive the special Act of 1864. The repeal of an Act repealing a former Act does not revive the former Act, or give it any force and effect. This result can be accomplished only by the reenactment of the former Act. The repeal of the'Act of 1864, by section three of the Act of 1868, worked the same result as would an Act directly repealing the Act of 1864; that is to say, the special Act having been repealed, a County Assessor was required to be elected for Alameda County in 1869, as provided by the general Revenue Act of 1861. The defendant was elected as such Assessor, and he was authorized and required to perform all the duties of County Assessor, as provided by the revenue laws.
Judgment affirmed, and remittitur ordered to issue forthwith.